                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ALLIED WORLD ASSURANCE
COMPANY,

               Plaintiff,

v.                                                 Case No: 2:18-cv-158-FtM-38UAM

LEE MEMORIAL HEALTH SYSTEM,
LESLEY HOLMAN, DOMINGO
PEREZ TROY, and MARIA PEDRO
RUPERTO,

             Defendants.
                                         /

                                OPINION AND ORDER1

      Before the Court is Lexington Insurance Company’s Motion to Intervene for the

Purpose of Moving to Stay Summary Judgment Ruling Pending Discovery (Doc. 66), and

Plaintiff Allied World Assurance Company’s opposition (Doc. 70). For the below reasons,

the Court denies Lexington’s motion.

      This case involves an insurance coverage dispute. Allied issued two insurance

policies to Lee Memorial. And it now seeks a declaration that neither policy covers Lee




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Memorial in an underlying medical negligence case2 because Lee Memorial (1) knew

about the incident before Allied insured it; and (2) reported the incident to its prior insurer,

Lexington, who insured Lee Memorial when the incident happened. Discovery has closed

here, and Allied has moved for summary judgment (Doc. 61).

       Despite this case’s posture, Lexington wants to intervene.              Lexington is a

defendant in Lee Memorial’s declaratory judgment action for insurance coverage in the

medical negligence case. See Lee Memorial Health System v. Lexington Ins. Co., No.

2:18-cv-617-FtM-38UAM (M.D. Fla.). There, Lexington argues it need not cover Lee

Memorial and points to Allied as the source for insurance coverage. Because Lexington

asserts that common issues of law and fact exist between this case and the other

insurance suit, it wants to intervene here to stay Allied’s pending motion for summary

judgment. Specifically, Lexington requests that

              it be permitted to intervene in this case at the present time for
              the purpose of moving to stay entry of any ruling on the
              summary judgment motion filed by Allied World pending
              discovery on critical facts of whether Lee Memorial’s risk
              management department had knowledge of an actual or
              alleged act error or omission by Lee Memorial prior to the
              inception of the Allied World policy.

(Doc. 66 at 2). Allied opposes intervention, arguing that Lexington cannot intervene just

to stay a case and intervention is unduly prejudicial because of the cases’ different

procedural postures.

       Federal of Civil Procedure Rule 24(b) governs permissive intervention. It says a

court may allow an entity to intervene who “has a claim or defense that shares with the



2The medical negligence case is before the Undersigned and styled as Holman v. United
States, No. 2:18-cv-76-FtM-38MRM (M.D. Fla.). It arises from a brain injury a patient
suffered during labor and delivery in a Lee Memorial hospital. (Doc. 1 at 4).



                                               2
main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). A motion to

intervene “must state the grounds for intervention and be accompanied by a pleading that

sets out the claim or defense for which intervention is sought.” Fed. R. Civ. P. 24(c).

Courts have considerable discretion in deciding Rule 24(b) motions. See, e.g., Purcell v.

BankAtlantic Financial Corp., 85 F.3d 1508, 1513 (11th Cir. 1996) (stating Rule 24(b)

intervention is “wholly discretionary” even where the requirements of Rule 24(b) are

satisfied).   And “[i]n exercising its discretion, the court must consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties’ rights.”

Fed. R. Civ. P. 24(b)(3).

       After careful consideration of the parties’ briefs and applicable law, the Court

declines Lexington’s intervention request for three reasons. First, this case involves an

insurance contract dispute between Allied and Lee Memorial, and them alone. Although

both cases involve contract interpretation connected to the medical negligence case, the

issue in each case is whether coverage exists under a specific policy—not which of the

two company’s policies cover Lee Memorial.

       Second, only Lexington’s interest would be served by intervention.           Although

Lexington wants to weigh in on Allied’s dispute with Lee Memorial, that is not a reason to

delay this case. Discovery has closed. Allied has moved for summary judgment. Allied

and Lee Memorial are set for mediation tomorrow.

       Third, Lexington wants to intervene to stay summary judgment, and not to assert

a claim or defense. Such a reason for intervention is improper. See, e.g., Home Design

v. Banyan, No. 5:07-cv-5-Oc-10GRJ, 2007 WL 9719238, at *1 (M.D. Fla. Nov. 21, 2007)

(“Where, as here, a party seeks to intervene not to press a claim or defense, or to align




                                              3
itself either as a plaintiff or as a defendant - but only to obtain a stay - Rule 24 of the

Federal Rules of Civil Procedure is not an appropriate vehicle for seeking to stay an

action.” (footnote omitted)). Lexington need not intervene because, as it recognizes, any

decision on Allied’s motion for summary judgment will not bind Lexington.

      In conclusion, to ensure the “just, speedy, and inexpensive determination” of this

case, the Court denies Lexington’s motion. See Fed. R. Civ. P. 1.

      Accordingly, it is now

      ORDERED:

      Lexington Insurance Company’s Motion to Intervene for the Purpose of Moving to

Stay Summary Judgment Ruling Pending Discovery (Doc. 66) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 7th day of March 2019.




Copies: All Parties of Record




                                            4
